Detailed Action
This is the final office action for US application number 16/956,250. Claims are evaluated as filed on September 2, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims.
Examiner notes that there are amendments present in the instant claims that are not indicated using appropriate underlining and strike-throughs, e.g. in claims 16 and 18 previously read ‘suitable’ but are now presented as ‘adapted for’ with no amendment indicators for this phrase. While this appears to have been an oversight given the substantial number of amendments that are properly presented, Examiner reminds Applicant that, per MPEP 714 and 37 CFR 1.121(c)(2), “All claims being currently amended in an amendment paper shall be ….submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived."
With regards to Applicant’s argument that the cited art does not disclose the features of claim 22 (Remarks p. 8), Examiner agrees that what appears to be the intended scope of claim 22 does not appear to be disclosed in the prior art. However, as noted below and in the non-final office action dated May 2, 2022, there are many clarity issues in the claims, particularly with regards to proper use of antecedent basis (MPEP 2173.05(e)). Examiner has attempted to identify the remaining issues below, but notes that due to the large number that are readily identifiable, there may be less obvious clarity issues that have not been detailed below and consequently suggests further review of the claims for clarity.

Claim Objections
Claim(s) 22 is/are objected to because of the following informalities:
Claim 22 line 1 should read “A kit for periacetabular osteotomy, the kit comprising: ”.  
Claim 22 line 2 should read “a plurality of fastening membersthat can be inserted” or “a plurality of fastening membersconfigured to be inserted” or the like.
Claim 22 line 4 should read “an alignerthat can be coupled to” or “an alignerconfigured to be coupled to” or the like.
Claim 22 line 18 should read “the longitudinal opening [[for]]of the second main body extending from”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 22, 2, 4, 6, 8, 10, 11, 15, 16, 18-20, 25, and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Given the many clarity issues identified herein, Examiner suggests further review of the claims for clarity.
Claim(s) 22 recites/recite the limitation "said first main body" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “are adapted to fix [[said]]a first main body on a bone to be cut,”.
Claim(s) 22 recites/recite the limitation “at least two of said fastening members" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “at least two of said plurality of fastening members”.
Claim(s) 22 recites/recite the limitation "for the insertion of a cutting instrument" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “for [[the]] insertion of a cutting instrument"”.
Claim(s) 22 is/are unclear with regards to “the positioning and fixing arms” in each of line 13 and 14 and if this phrase is intended to refer to the “at least a first positioning and fixing arm” of line 12 or some combination of the “at least a first positioning and fixing arm” of line 12 and a second positioning and fixing arm of line 12. Examiner is interpreting this as referring to, and suggests amending as, “at least two positioning and fixing [[arm]]arms, the at least two positioning and fixing arms extending away from said first main body from opposite sides with respect to said longitudinal opening, the at least two positioning and fixing arms being” in lines 12-14.
Claim(s) 22 is/are unclear with regards to “at least two of said fastening members” in line 16 and if such is intended to refer to the plurality of fastening members of line 2 or the at least two of said fastening members of line 4. Examiner is interpreting this as referring to, and suggests amending as, “and fix the first main body thereto through at least two of said plurality of fastening members”.
Claim(s) 22 recites/recite the limitation "for the insertion of a cutting instrument" in line 8 and 17.  There is insufficient antecedent basis for this limitation in the claim. Further, such is unclear as to a cutting instrument that is in addition to the cutting instrument of line 8 and where support for such can be found in the original disclosure as page 6 lines 25-28 disclose that the cutting instrument used with the second main body is the same as that used previously with the first main body. Accordingly, Examiner is interpreting this as referring to, and suggests amending as, “for [[the]] insertion of [[a]]the cutting instrument"”.
Claim(s) 22 is/are unclear with regards to “a first end” in line 20 and if this is intended to be in addition to the “a first end” in line 19 and where support for such can be found in the original disclosure. Examiner is interpreting this as referring to, and suggests amending as, “wherein said second main body has a first portion extending from [[a]]the first end to an intermediate section of said second main body,”. 
Claim(s) 22 recites/recite the limitation "the cut bone" in line 30.  There is insufficient antecedent basis for this limitation in the claim. Further, the surfaces 23 as shown in Fig. 6 do not appear to be contoured to match cut bone but instead appears to be shaped to the patient’s anatomy as disclosed on p. 9 lines 24-26. Examiner is interpreting this as referring to, and suggests amending as, “adapted to match and rest on a respective part of the [[cut]] bone”.
Claim(s) 22 is/are unclear with regards to “at least two of said fastening members” in line 31 and if such is intended to refer to the plurality of fastening members of line 2 or the at least two of said fastening members of line 4 or that of line 16. Examiner is interpreting this as referring to, and suggests amending as, “and fix the first main body thereto through at least two of said plurality of fastening members”.
Claim(s) 22 is/are unclear with regards to “the aligner having a surface contour” in line 33 that is in addition to the “surface contour” of the bases in line 30 and where support for such may be found as Fig. 6 appears to show that the only surfaces contoured to the bone are surfaces of the bases as claimed in line 30. Specification page 10 lines 7-9 indicate that the shape of the aligner is based on the new and correct position of bone parts. Examiner is interpreting this as referring to, and suggests amending as, “the aligner having a shape based on a new and correct inclination”.
Claim(s) 22 recites/recite the limitation "the two parts" in line 33.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “opening of the first main body, wherein the cutting instrument is configured to cut the bone into two bone parts,” in line 28 and “the aligner having a shape based on a new and correct inclination that the two parts to achieve a correct and final anatomical position,”.
Claim(s) 22 is/are unclear with regards to what nouns should follow the verb “have” in line 37. Examiner is interpreting this as referring to, and suggests amending as, “*said connecting bridge defining a distance between said resting bases and a mutual inclination of the resting bases relative to one another based on the new and correct inclination that said two parts of the bone must have to achieve the correct and final anatomical position.”.
Claim(s) 2 is/are unclear with regards to “said positioning and fixing arms” in each of lines 1-2 and 5 and if this phrase is intended to refer to the “at least a first positioning and fixing arm” of claim 22 line 2 or some combination of the “at least a first positioning and fixing arm” of claim 22 line 2 and a second positioning and fixing arm of claim 22 line 2. Examiner is interpreting this as referring to, and suggests amending as, “at least two positioning and fixing [[arm]]arms,” in claim 22 line 12 and “said at least two positioning and fixing arms” in each of claim 2 lines 1-2 and 5.
Claim(s) 2 is/are unclear with regards to “positioning, and at least one fastener lip” in line 4 and what phrases ‘and’ is intended to join, if the comma after positioning is proper, and if the ‘at least one fastener lip’ is intended to be part of the functional language provided with the preceding ‘adapted to’ phrase. Examiner is interpreting this as referring to, and suggests amending as, “arms [[has]]have a lower surface and at least one fastener lip, each lower surface having a contour adapted to match a surface of the bone to allow for correct and unique positioning, [[and]]each at least one fastener lip adapted to grasp an edge of the bone to be cut,”.
Claim(s) 4 is/are unclear with regards to “said first positioning and fixing arms” in line 3 and if this phrase is intended to refer to the “at least a first positioning and fixing arm” of claim 22 line 2 or some combination of the “at least a first positioning and fixing arm” of claim 22 line 2 and a second positioning and fixing arm of claim 22 line 2. Examiner is interpreting this as referring to, and suggests amending as, “at least two positioning and fixing [[arm]]arms,” in claim 22 line 12 and “second fastening member, wherein said at least two positioning and fixing arms comprises a first arm and a second arm, wherein the first arm has a first sleeve” in claim 4 lines 2-3 and “inserted[[,]] and the second 
Claim(s) 6 recites/recite the limitation "the proximity of said second end of said first main body" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “said positioning foot being located in [[the ]]proximity of said second end of said first main body.”
Claim(s) 6 is/are unclear with regards to “positioning and at least one fastener lip” in line 4 and what phrases ‘and’ is intended to join and if the ‘at least one fastener lip’ is intended to be part of the functional language provided with the preceding ‘adapted to’ phrase. Examiner is interpreting this as referring to, and suggests amending as, “foot has a lower surface and at least one fastener lip, said lower surface having a contour adapted to match a surface of a patient’s bone to allow for correct and unique positioning, [[and]]said at least one fastener lip adapted to grasp an edge of the bone to be cut,”.
Claim(s) 8 recites/recite the limitation "for the insertion of the third fastening member" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “for [[the]] insertion of the third fastening member "”.
Claim(s) 16 recites/recite the limitation "for the insertion of one of the plurality of fastening members," in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “for [[the]] insertion of one of the plurality of fastening members,”.
Claim(s) 16 recites/recite the limitation "the proximity of the first end of said second main body," in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the first sleeve positioned in [[the ]]proximity of the first end of said second main body,”.
Claim(s) 16 recites/recite the limitation "the respective fastening member" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “to allow disengagement of the second main body from the one of the plurality of fastening members inserted in said first sleeve of the second main body”.
Claim(s) 18 recites/recite the limitation "for the insertion of one of the plurality of fastening members," in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “for [[the]] insertion of one of the plurality of fastening members,”.
Claim(s) 18 recites/recite the limitation "the proximity of the first end of said second main body." in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the second sleeve positioned in [[the ]]proximity of the first end of said second main body,”.
Claim(s) 19 recites/recite the limitation "the respective fastening member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Further, such is unclear if such is intended to refer to the plurality of fasteners of claim 22 line 2, the one of the plurality of fasteners of claim 16 lines 2-3, or the one of the plurality of fasteners of claim 18 lines 2-3. Examiner is interpreting this as referring to, and suggests amending as, ““insertion of a second one of the plurality of fastening members,” in claim 18 line 2 and “to provide a stable connection between said second main body and the second one of the plurality of fastening members.” in claim 19 line 3. Alternately, one could amend claim 6 line 1 to include “wherein said plurality of fastening members comprises a first fastening member and a second fastening member,”, claim 16 line 2 and 5 references as “irst fastening member”, and claim 18 lines 2-3 and claim 19 line 3 references as“second fastening member”.
Claim(s) 20 recites/recite the limitation "the proximity of the intermediate section of said second main body." in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “said positioning foot be located in [[the ]]proximity of the intermediate section of said second main body,”.
Claim(s) 20 is/are unclear with regards to “positioning and at least one fastener lip” in line 7 and what phrases ‘and’ is intended to join and if the ‘at least one fastener lip’ is intended to be part of the functional language provided with the preceding ‘adapted to’ phrase. Examiner is interpreting this as referring to, and suggests amending as, “foot has a lower surface and at least one fastener lip, said lower surface having a contour adapted to match a surface of [[the]]a patient’s bone to allow for correct and unique positioning, [[and]]said at least one fastener lip adapted to grasp an edge of the bone to be cut.”.
Claim(s) 25 is/are unclear with regards to “one of the fastening members” in line 2-3 and to which fastening members this recitation is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “to allow the insertion of one of the plurality of fastening members,”.
Claim(s) 25 recites/recite the limitation "the respective fastening member" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “for fixing with the one of the plurality of fastening members.”.
Claim(s) 26 is/are unclear with regards to “at least two of said fastening members” in line 3 and to which fastening members this recitation is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “to be fitted over at least two of said plurality of fastening members”.
Claim(s) 26 recites/recite the limitation "said respective fastening members" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the aligner connected to said at least two of the plurality of fastening members via said bushing”.
Claim(s) 10, 11, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Allowable Subject Matter
Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as suggested or consistent with the interpretation set forth in this Office action.
Claims 2, 4, 6, 8, 16, 18-20, 25, and 26 would be allowable if rewritten as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims.
Claims 10, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775